Opinion op the Court,
by Ch. J. Boyle.
THIS is a writ of error to a decfee subjecting a tract of land to sale in satisfaction of a part of the price, The land was sold by Amos West, who died without making a conveyance, nor have his heirs made a conveyance since his death, and the suit was brought by his executors without making the heirs parties, either complainants or defendants. The necessity of the heirs being parties to the suit, is too obvious to require any argument to show it.
The decree must be reversed with costs, and the cause be remanded, and time given to the complainants to make the heirs parties, and if they fail to do so, that the bill be dismissed without prejudice.